Citation Nr: 1712005	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to education benefits, including under 38 U.S.C.A., Chapter 32, the Veterans Education Assistance Program (VEAP).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office.

The claim was remanded by the Board in June 2011 and April 2016 to afford the Veteran the opportunity for a Board hearing.  A Travel Board hearing was scheduled for September 2016.  However, in August 2016 correspondence, the Veteran withdrew his previous hearing request and asked the Board to cancel the scheduled hearing.  Therefore, the Board will proceed without holding a hearing.

In the course of the appeal, the Veteran indicated that he wished to purchase a home with a VA loan.  Home buying loans through VA are actually primarily provided by private lenders such as banks with VA guaranteeing a portion of the loan, which enables the lender to provide veterans with more favorable terms.  If the Veteran wishes to pursue this benefit, he should contact a lender who provides VA-backed home loans.


FINDINGS OF FACT

1.  The Veteran's service does not qualify him for educational assistance benefits under 38 U.S.C.A. Chapter 32, as he entered active duty service before January 1, 1977.

2.  The Veteran was eligible for education benefits under 38 U.S.C.A. Chapter 34; however, he has not shown that he made a request for an extension and that a physical or mental disability prevented him from completing his course of training during his ten year period of eligibility, ending July 29, 1987.


CONCLUSIONS OF LAW

1.  The criteria for eligibility to educational assistance benefits under 38 U.S.C.A. Chapter 32 have not been met.  38 U.S.C.A. §§ 3202, 3221, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.5040, 21.5052 (2016).

2.  The criteria for eligibility to additional educational assistance benefits under 38 U.S.C.A. Chapter 34 have not been met.  38 U.S.C.A. §§ 3462 (West 2014); 38 C.F.R. § 21.4020 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking educational assistance benefits.  On his October 2009 Application for VA Education Benefits form, he checked the box for Chapter 32 benefits.

Under Chapter 32, an individual must have entered military service after December 31, 1976, and before July 1, 1985, to be eligible for educational assistance benefits.  38 U.S.C.A. §§ 3202(1)(A), 3221(a); 38 C.F.R. § 21.5040(b)(1)(i).  The individual further either must have served on active duty for a continuous period of at least 181 days or have been discharged or released for a service-connected disability, must have been discharged or released under conditions other than dishonorable, and must not be eligible for educational assistance benefits under 38 U.S.C.A. Chapter 34.  Finally, the individual must enroll during the period of active duty and participate for at least 12 consecutive months, which includes agreeing to a monthly deduction from military pay.  38 U.S.C.A. §§ 3221(a), 3222; 38 C.F.R. §21.5052.

Here, the military personnel records show that the Veteran entered service in July 1974.  Therefore, regardless of any other eligibility requirements, Chapter 32 benefits are not available because the most basic requirement of the date of entry into service is not met.  

Given the Veteran's time period of service, the Veteran was eligible for educational assistance benefits under 38 U.S.C.A. Chapter 34 (Old GI-Bill) and received these benefits during and after service through September 28, 1980.  He was informed in a January 1981 letter that the educational assistance allowance has been discontinued because of his termination from attendance.  According to the RO, the Veteran used 9 months and 10 days of education benefits under Chapter 34; thus, he has been awarded some educational benefits.  This education benefits system expired on December 31, 1989.  The new GI-Bill was established under Chapter 30.

The Board notes that except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or service member beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  Accordingly, even though the Veteran was eligible for Chapter 34 benefits, he was required to use those benefits prior to the expiration of the delimiting date, which is in this case was July 29, 1987, ten years after his discharge from service.  38 C.F.R. § 21.7050.  See also 38 U.S.C.A. § 3462.

VA shall grant an extension of the applicable delimiting period, provided: (1) the veteran applies for an extension within one year from the date of which his eligibility ended; and (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7051(a).

The evidence does not show, and the Veteran has not asserted, that he applied for an extension and was prevented from completing his chosen program within ten years of July 29, 1987 due to a disability.

The Veteran submitted a November 2009 notice of disagreement in which he indicated that after receiving an honorable discharge it was his understanding that he would be able to continue his education after he completed his enlistment.  He also noted that he was never informed he had to submit funds to the VEAP program during service.  Additionally, the Veteran submitted an April 2010 statement in which he indicated that he was denied funds for college because he did not serve enough time in the military.  He stated he wanted to further his education but could not afford to do so by himself.

While the Board is sympathetic to the Veteran's circumstances, it is constrained to follow the applicable statutory guidelines.  As noted, Chapter 32 is inapplicable because the Veteran entered service before January 1, 1977.  Moreover, educational benefits under Chapter 34 are not warranted as the Veteran was required to fully use those benefits by July 29, 1987, ten years after his separation from service.  The evidence also does not support an extension should be granted for the applicable delimiting period, as the Veteran did not apply for an extension within one year from July 29, 1987 and there is no indication he was prevented from initiating or completing a chosen program of education due to a mental or physical disability.

Therefore, the preponderance of the evidence is against the claim for additional education benefits, including under Chapter 32, the benefit-of-the-doubt doctrine is not applicable, and additional education benefits are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Educational benefits, including under Chapter 32, Title 38, United States Code, are denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


